Dismissed and Memorandum Opinion filed February 2, 2012.




                                                 In The

                          Fourteenth Court of Appeals
                                           ____________

                                        NO. 14-12-00006-CR
                                          ____________

                           GERALD JEROD DURDEN, Appellant

                                                    V.

                               THE STATE OF TEXAS, Appellee


                           On Appeal from the 248th District Court
                                   Harris County, Texas
                               Trial Court Cause No. 905464


                                 MEMORANDUM OPINION

        This is an attempted appeal of a notice from the trial court that no action has been
taken on appellant's motion for post-conviction DNA testing.1

        Generally, an appellate court has jurisdiction to consider an appeal by a criminal
defendant only when there has been a final judgment of conviction. Workman v. State,

        1
            This court affirmed the trial court's denial of appellant's previous motion for post-conviction
DNA testing. See Durden v. State, No. 14-09-00120-CR, 2010 WL 454935 (Tex. App. [14th Dist.] 2010,
pet. ref'd) (not designated for publication).
170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961); McKown v. State, 915 S.W.2d 160, 161
(Tex. App.CFort Worth 1996, no pet.).2 The Texas Code of Criminal Procedure expressly
provides for appeal from the denial of a request for post-conviction DNA testing. See
Tex. Code Crim. Proc. art. 64.05 (West 2006). The record before this court contains no
order denying appellant's motion.

       Accordingly, the appeal is ordered dismissed for lack of jurisdiction.



                                          PER CURIAM




Panel consists of Justices Frost, Brown, and Christopher.
Do Not Publish C Tex. R. App. P. 47.2(b).




2 Exceptions include: (1) certain appeals while on deferred adjudication community
supervision, Kirk v. State, 942 S.W.2d 624, 625 (Tex. Crim. App. 1997); (2) appeals from
the denial of a motion to reduce bond, Tex. R. App. P. 31.1; McKown, 915 S.W.2d at 161;
and (3) certain appeals from the denial of habeas corpus relief, Wright v. State, 969 S.W.2d
588, 589 (Tex. App. - Dallas 1998, no pet.); McKown, 915 S.W.2d at 161.

                                             2